United States Court of Appeals
                      For the First Circuit

No. 13-1504

                          ISMAEL CHARUC,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,
                      Selya, Circuit Judge,
                  and Hillman,* District Judge.



     Sarita Rivera-Sasa and Rivera Sasa Immigration Law Offices on
brief for petitioner.
     Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, United States Department of Justice, David V. Bernal,
Assistant Director, Office of Immigration Litigation, and Yedidya
Cohen, Trial Attorney, Office of Immigration Litigation, on brief
for respondent.


                         December 6, 2013




     *
      Of the District of Massachusetts, sitting by designation.
             SELYA,    Circuit          Judge.     Petitioner     Ismael    Charuc,       a

Guatemalan national, seeks judicial review of a final order of the

Board   of   Immigration       Appeals       (BIA)     refusing   to    reconsider        a

previous     denial     of     a        motion    to   reopen.         After     careful

consideration, we conclude that we lack jurisdiction over the

claims asserted in the petition.

             The   genesis         of    this     petition   is   easily        traced.

Petitioner entered the United States without inspection in 2001.

On September 23, 2007, local authorities arrested him for driving

under the influence of alcohol and driving without a license.

These infractions brought him to the attention of the Department of

Homeland Security, which instituted removal proceedings against

him.    See 8 U.S.C. § 1182(a)(6)(A)(i).

             The   petitioner           initially      appeared   pro      se    in   the

immigration proceedings but later obtained counsel and submitted

applications for withholding of removal, protection under the

Convention    Against        Torture,       and    (alternatively)       post-hearing

voluntary departure.         An immigration judge (IJ) held a hearing on

June 15, 2009.        The petitioner conceded removability but pressed

his cross-applications for relief.                 The IJ found the petitioner's

testimony to be incredible.                Consequently, she denied all of his

requests for relief.

             The petitioner filed a timely appeal with the BIA.                       On

April 27, 2011, the BIA dismissed that appeal.                         The petitioner


                                            -2-
filed a timely motion to reconsider the dismissal and, on December

2, 2011, the BIA denied that motion.

            More   than   eight    months    elapsed   without    any   further

activity.    Then — on August 24, 2012 — the petitioner moved to

reopen to allow him to apply for pre-hearing voluntary departure

pursuant to 8 U.S.C. § 1229c(a)(1).            The motion was filed beyond

the time allotted by the applicable regulation, see 8 C.F.R.

§ 1003.2(c)(2), and was therefore addressed to the BIA's sua sponte

authority to reopen, see Matos-Santana v. Holder, 660 F.3d 91, 94

(1st Cir. 2011).    On December 27, 2012, the BIA denied the motion,

concluding that the petitioner had not established that "sua sponte

reopening to allow the [petitioner] to pursue pre-hearing voluntary

departure [was] warranted."

            The petitioner filed a timely motion to reconsider this

denial.   See 8 C.F.R. § 1003.2(b)(2).          On March 25, 2013, the BIA

refused   reconsideration.         This     petition   for   judicial   review

followed.

            In   immigration      proceedings,    motions    to   reopen    are

authorized under 8 U.S.C. § 1229a(c)(7).                Apart from certain

specific exceptions (none of which applies here), a motion to

reopen must be filed within 90 days of the date of entry of a final

administrative order of removal. See id. § 1229a(c)(7)(C)(i). But

notwithstanding the narrowness of this window, the BIA possesses a




                                      -3-
modicum of sua sponte authority to reopen immigration proceedings.

See 8 C.F.R. § 1003.2(a).

           In the case at hand, the order of removal became final on

April 27, 2011 (when the BIA dismissed the petitioner's appeal from

the IJ's decision).   See 8 U.S.C. § 1101(a)(47)(B)(i).   It follows

inexorably that the petitioner's motion to reopen, which was not

filed until more than a year after the order of removal became

final, invoked only the BIA's sua sponte authority.

           Had the petitioner sought judicial review of the BIA's

refusal to exercise its sua sponte authority to reopen his case, we

would have been without jurisdiction to entertain his importunings.

After all, it is settled beyond hope of contradiction that "the

decision whether to exercise this sua sponte authority is committed

to the unbridled discretion of the BIA, and the courts lack

jurisdiction to review that judgment."    Matos-Santana, 660 F.3d at

94; accord Neves v. Holder, 613 F.3d 30, 35 (1st Cir. 2010) (per

curiam).

           Moreover, this petition is at yet a further remove.

Rather than petitioning for review of the BIA's denial of his

motion to reopen, the petitioner filed an unsuccessful motion for

reconsideration.   He now seeks judicial review of the denial of

reconsideration.   This attempted end run around the jurisdictional

obstacle does not improve his position.




                                -4-
             At least in the absence of special circumstances, we

think it virtually unarguable that when an appellate court lacks

jurisdiction to review an agency's denial of particular relief, it

must also lack jurisdiction to review the denial of a motion to

reconsider the failure to grant that relief.1         We so held in

Mehilli v. Gonzales, 433 F.3d 86 (1st Cir. 1995), in which we

refused    to    allow   a   limitation   on   jurisdiction   to   be

"circumvent[ed]" by the filing of a motion to reconsider.     Id. at

92-93.    This holding comports with the great weight of authority

elsewhere.      See, e.g., Rangel-Perez v. U.S. Att'y Gen., 523 F.

App'x 671, 672 (11th Cir. 2013) (per curiam); Cruz-Mayaho v.

Holder, 698 F.3d 574, 576-77 (7th Cir. 2012); Jean v. Gonzales, 435
F.3d 475, 481 (4th Cir. 2006); Durant v. INS, 393 F.3d 113, 115 (2d

Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir.

2003).    But see Averianova v. Holder, 592 F.3d 931, 934-35 (8th

Cir. 2010).     We hew today to the line drawn in Mehilli.




     1
       Some courts have eschewed any hard-and-fast rule and
asserted jurisdiction in special circumstances. Those courts have
suggested, for example, that jurisdiction might attach where the
challenged action undermines the statutory scheme, or where the
unreviewable relief is coupled with a reviewable request for
relief, or where the reconsideration does not require the court to
address any discretionary grounds relied on by the BIA. See Calma
v. Holder, 663 F.3d 868, 876-77 (7th Cir. 2011); Fernandez v.
Gonzales, 439 F.3d 592, 602-03 (9th Cir. 2006); Obioha v. Gonzales,
431 F.3d 400, 406-08 (4th Cir. 2005). Because this case presents
no special circumstances, we have no occasion to explore these
exceptions.

                                  -5-
           In a clumsy effort to blunt the force of this analysis,

the petitioner claims that the 90-day deadline for motions to

reopen should have been equitably tolled and that, therefore, his

motion to reopen should have been considered timely.         In the

petitioner's view, the IJ's failure to comply with her duty to

inform him of his possible eligibility for pre-hearing voluntary

departure, see 8 C.F.R. § 1240.11(a)(2), warrants tolling — and the

effect of such tolling justifies the assertion of jurisdiction.2

           This claim is hopeless.    When the petitioner filed his

motion to reopen, he did not assert an entitlement to equitable

tolling.   It was only in his motion to reconsider the denial of the

motion to reopen that he vaguely asserted, albeit inartfully, that

he might be entitled to equitable tolling. But the ground on which

the claim for equitable tolling rested — that the IJ blundered by

failing to inform him of his apparent eligibility to apply for pre-

hearing voluntary departure — was a dead letter; that is, it was a

ground that had been raised and rejected more than a year before.

The basis for the equitable tolling claim was, therefore, resolved

prior to the filing of the motion to reopen and could not alter the

jurisdictional calculus.



     2
      There is an unsettled question in this circuit about whether
equitable tolling can apply at all to the time limit specified for
motions to reopen. See Bolieiro v. Holder, 731 F.3d 32, 39 (1st
Cir. 2013) (recognizing that this court has "not yet decided
whether equitable tolling applies to the . . . ninety-day
deadline"). We have no occasion to answer this question today.

                                -6-
          We need go no further. For the reasons elucidated above,

we dismiss the petition for judicial review.



So Ordered.




                               -7-